 


109 HR 1592 IH: Aquatic Invasive Species Research Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1592 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Ehlers (for himself, Mr. Gilchrest, Mr. Boehlert, Mr. Baird, Mr. Honda, and Mr. Kirk) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committees on Transportation and Infrastructure, Resources, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish marine and freshwater research, development, and demonstration programs to support efforts to prevent, control, and eradicate invasive species, as well as to educate citizens and stakeholders and restore ecosystems. 
 
 
1.Short titleThis Act may be cited as the Aquatic Invasive Species Research Act. 
2.FindingsThe Congress makes the following findings: 
(1)Aquatic invasive species damage infrastructure, disrupt commerce, outcompete native species, reduce biodiversity, and threaten human health. 
(2)The direct and indirect costs of aquatic invasive species to our Nation’s economy number in the billions of dollars per year. In the Great Lakes region, approximately $3,000,000,000 dollars have been spent in the past 10 years to mitigate the damage caused by one invasive species, the zebra mussel. 
(3)Recent studies have shown that, in addition to economic damage, invasive species cause enormous environmental damage, and have cited invasive species as the second leading threat to endangered species. 
(4)Over the past 200 years, the rate of detected marine and freshwater invasions in North America has increased exponentially. 
(5)The rate of invasions continues to grow each year. 
(6)Marine and freshwater research underlies every aspect of detecting, preventing, controlling, and eradicating invasive species, educating citizens and stakeholders, and restoring ecosystems. 
(7)Current Federal efforts, including research efforts, have focused primarily on controlling established invasive species, which is both costly and often unsuccessful. An emphasis on research, development, and demonstration to support efforts to prevent invasive species or eradicate them upon entry into United States waters would likely result in a more cost-effective and successful approach to combating invasive species through preventing initial introduction. 
(8)Research, development, and demonstration to support prevention and eradication includes monitoring of both pathways and ecosystems to track the introduction and establishment of nonnative species, and development and testing of technologies to prevent introduction through known pathways. 
(9)Therefore, Congress finds that it is in the United States interest to conduct a comprehensive and thorough research, development, and demonstration program on aquatic invasive species in order to better understand how aquatic invasive species are introduced and become established and to support efforts to prevent the introduction and establishment of, and to eradicate, these species. 
3.DefinitionsIn this Act: 
(1)Administering agenciesThe term administering agencies means— 
(A)the National Oceanic and Atmospheric Administration (including the Great Lakes Environmental Research Laboratory); 
(B)the Smithsonian Institution (acting through the Smithsonian Environmental Research Center); and 
(C)the United States Geological Survey. 
(2)Aquatic ecosystemThe term aquatic ecosystem means a freshwater, marine, or estuarine environment (including inland waters, riparian areas, and wetlands) located in the United States. 
(3)Ballast waterThe term ballast water means any water (with its suspended matter) used to maintain the trim and stability of a vessel. 
(4)InvasionThe term invasion means the introduction and establishment of an invasive species into an ecosystem beyond its historic range. 
(5)Invasive speciesThe term invasive species means a species— 
(A)that is nonnative to the ecosystem under consideration; and 
(B)whose introduction causes or may cause harm to the economy, the environment, or human health. 
(6)Invasive Species CouncilThe term Invasive Species Council means the council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note). 
(7)PathwayThe term pathway means 1 or more routes by which an invasive species is transferred from one ecosystem to another. 
(8)SpeciesThe term species means any fundamental category of taxonomic classification or any viable biological material ranking below a genus or subgenus. 
(9)Task ForceThe term Task Force means the Aquatic Nuisance Species Task Force established by section 1201(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(a)). 
(10)Type approvalThe term type approval means an approval procedure under which a type of system is certified as meeting a standard established pursuant to Federal law for a particular application. 
4.Coordination and implementation 
(a)CoordinationIn carrying out this Act, the administering agencies shall coordinate with— 
(1)appropriate State agencies; 
(2)the Fish and Wildlife Service, the Environmental Protection Agency, and other appropriate Federal agencies; and 
(3)the Task Force and Invasive Species Council. 
(b)ImplementationThe administering agencies shall enter into a memorandum of understanding regarding the implementation of this Act, which shall include the coordination required by subsection (a). 
(c)CooperationIn carrying out this Act, the administering agencies shall contract, as appropriate, or otherwise cooperate with academic researchers. 
(d)StructureTo the extent practicable, the administering agencies shall carry out this Act working within the organizational structure of the Task Force and Invasive Species Council. 
5.Ecological and pathway research 
(a)In generalThe administering agencies shall develop and conduct a marine and fresh-water research program which shall include ecological and pathway surveys and experimentation to detect nonnative aquatic species in aquatic ecosystems and to assess rates and patterns of introductions of nonnative aquatic species in aquatic ecosystems. The goal of this marine and freshwater research program shall be to support efforts to prevent the introduction of, detect, and eradicate invasive species through informing early detection and rapid response efforts, informing relevant policy decisions, and assessing the effectiveness of implemented policies to prevent the introduction and spread of aquatic invasive species. Surveys and experiments under this subsection shall be commenced not later than 18 months after the date of the enactment of this Act. 
(b)Protocol developmentThe administering agencies shall establish standardized protocols for conducting ecological and pathway surveys of nonnative aquatic species under subsection (a) that are integrated and produce comparable data. Protocols shall, as practicable, be integrated with existing protocols and data collection methods. In developing the protocols under this subsection, the administering agencies shall draw on the recommendations gathered at the workshop under subsection (g). The protocols shall be peer reviewed, and revised as necessary. Protocols shall be completed within 1 year after the date of the enactment of this Act. 
(c)Ecological and pathway survey requirements 
(1)Each ecological survey conducted under subsection (a) shall, at a minimum— 
(A)document baseline ecological information of the aquatic ecosystem including, to the extent practicable, a comprehensive inventory of native species, nonnative species, and species of unknown origin present in the ecosystem, as well as the chemical and physical characteristics of the water and underlying substrate; 
(B)for nonnative species, gather information to assist in identifying their life history, environmental requirements and tolerances, the historic range of their native ecosystems, and their history of spreading from their native ecosystems; 
(C)track the establishment of nonnative species including information about the estimated abundance of nonnative organisms in order to allow an analysis of the probable date of introduction of the species; and 
(D)identify the likely pathway of entry of nonnative species. 
(2)Each pathway survey conducted under this section shall, at a minimum— 
(A)identify what nonnative aquatic species are being introduced or may be introduced through the pathways under consideration; 
(B)determine the quantities of organisms being introduced through the pathways under consideration; and 
(C)determine the practices that contributed to or could contribute to the introduction of nonnative aquatic species through the pathway under consideration. 
(d)Number and location of survey sitesThe administering agencies shall designate the number and location of survey sites necessary to carry out marine and freshwater research required under this section. In establishing sites under this subsection or subsection (e), emphasis shall be on the geographic diversity of sites, as well as the diversity of the human uses and biological characteristics of sites. 
(e)Competitive grant programThe National Oceanic and Atmospheric Administration and the United States Geological Survey shall jointly administer a program to award competitive, peer-reviewed grants to academic institutions, State agencies, and other appropriate groups, in order to assist in carrying out subsection (a), and shall include to the maximum extent practicable diverse institutions, including Historically Black Colleges and Universities and those serving large proportions of Hispanics, Native Americans, Asian-Pacific Americans, or other underrepresented populations. 
(f)Ship pathway surveysSection 1102(b)(2)(B)(ii) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)(B)(ii)) is amended to read as follows: 
 
(ii)examine other potential modes for the introduction of nonnative aquatic species by ship, including hull fouling.. 
(g)WorkshopIn order to support the development of the protocols and design for the surveys under subsections (b) and (c), and to determine how to obtain consistent, comparable data across a range of ecosystems, the administering agencies shall convene at least one workshop with appropriate researchers and representatives involved in the management of aquatic invasive species from Federal and State agencies and academic institutions to gather recommendations. The administering agencies shall make the results of the workshop widely available to the public. The workshop shall be held within 180 days after the date of the enactment of this Act. 
(h)ExperimentationThe administering agencies shall conduct research to identify the relationship between the introduction and establishment of nonnative aquatic species, including those legally introduced, and the circumstances necessary for those species to become invasive. 
(i)National pathway and ecological surveys database 
(1)In generalThe United States Geological Survey shall develop, maintain, and update, in consultation and cooperation with the Smithsonian Institution (acting through the Smithsonian Environmental Research Center), the National Oceanic and Atmospheric Administration, and the Task Force, a central, national database of information concerning information collected under this section. 
(2)RequirementsThe database shall— 
(A)be widely available to the public; 
(B)be updated not less than once a quarter; 
(C)be coordinated with existing databases, both domestic and foreign, collecting similar information; and 
(D)be, to the maximum extent practicable, formatted such that the data is useful for both researchers and Federal and State employees managing relevant invasive species programs. 
6.Analysis 
(a)Invasion analysis 
(1)In generalNot later than 3 years after the date of the enactment of this Act, and every year thereafter, the administering agencies shall analyze data collected under section 5 and other relevant research on the rates and patterns of invasions by aquatic invasive species in waters of the United States. The purpose of this analysis shall be to use the data collected under section 5 and other relevant research to support efforts to prevent the introduction of, detect, and eradicate invasive species through informing early detection and rapid response efforts, informing relevant policy decisions, and assessing the effectiveness of implemented policies to prevent the introduction and spread of invasive species. 
(2)ContentsThe analysis required under paragraph (1) shall include with respect to aquatic invasive species— 
(A)an analysis of pathways, including— 
(i)identifying, and characterizing as high, medium, or low risk, pathways regionally and nationally; 
(ii)identifying new and expanding pathways; 
(iii)identifying handling practices that contribute to the introduction of species in pathways; and 
(iv)assessing the risk that species legally introduced into the United States pose for introduction into aquatic ecosystems; 
(B)patterns and rates of invasion and susceptibility to invasion of various bodies of water; 
(C)how the risk of establishment through a pathway is related to the identity and number of organisms transported; 
(D)rates of spread and numbers and types of pathways of spread of new populations of the aquatic invasive species and an estimation of the potential spread and distribution of newly introduced invasive species based on their environmental requirements and historical distribution; 
(E)documentation of factors that influence an ecosystem’s vulnerability to a nonnative aquatic species becoming invasive; 
(F)a description of the potential for, and impacts of, pathway management programs on invasion rates; 
(G)recommendations for improvements in the effectiveness of pathway management; 
(H)to the extent practical, a determination of the level of reduction in live organisms of various taxonomic groups required to reduce the risk of establishment to receiving aquatic ecosystems to an acceptable level; and 
(I)an evaluation of the effectiveness of management actions (including any standard) at preventing nonnative species introductions and establishment. 
(b)Research to assess the potential of the establishment of introduced speciesWithin 2 years after the date of the enactment of this Act, the administering agencies shall develop a profile, based on the general characteristics of invasive species and vulnerable ecosystems, in order to predict, to the extent practical, whether a species planned for importation is likely to invade a particular aquatic ecosystem if introduced. In developing the profile, the above agencies shall analyze the research conducted under section 5, and other research as necessary, to determine general species and ecosystem characteristics (taking into account the opportunity for introduction into any ecosystem) and circumstances that can lead to establishment. Based on the profile, the Task Force shall make recommendations to the Invasive Species Council as to what planned importations of nonnative aquatic organisms should be restricted. This profile shall be peer-reviewed. 
(c)Authorization of appropriationsThere are authorized to be appropriated for carrying out this section and section 5 of this Act, and section 1102(b)(2) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)) for each of the fiscal years 2006 through 2010— 
(1)$4,000,000 for the Smithsonian Environmental Research Center; 
(2)$11,000,000 for the United States Geological Survey (including activities through the Cooperative Fish and Wildlife Research Program), of which $6,500,000 shall be for the grant program under section 5(e), and of which $500,000 shall be for developing, maintaining, and updating the database under section 5(i); and 
(3)$10,500,000 for the National Oceanic and Atmospheric Administration, of which $6,500,000 shall be for the grant program under section 5(e). 
7.Dissemination 
(a)In generalThe Invasive Species Council, in coordination with the Task Force and the administering agencies, shall be responsible for disseminating the information collected under this Act to the public, including Federal, State, and local entities, relevant policymakers, and private researchers with responsibility over or interest in aquatic invasive species. 
(b)Report to CongressNot later than 3 years after the date of the enactment of this Act, the Invasive Species Council shall report actions and findings under section 6 to the Congress, and shall update this report once every 3 years thereafter, or more often as necessary. 
(c)Response strategyThe Invasive Species Council, in coordination with the Task Force, the administering agencies, and other appropriate Federal and State agencies, shall develop and implement a national strategy for how information collected under this Act will be shared with Federal, State, and local entities with responsibility for determining response to the introduction of potentially invasive aquatic species, to enable those entities to better and more rapidly respond to such introductions. 
(d)Pathway practicesThe Invasive Species Council, in coordination with the Task Force and the administering agencies, shall disseminate information to, and develop an ongoing educational program for, pathway users (including vendors and customers) on how their practices could be modified to prevent the intentional or unintentional introduction of nonnative aquatic species into aquatic ecosystems. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior for each of the fiscal years 2006 through 2010 $500,000 for the Invasive Species Council for carrying out this section. 
8.Technology development, demonstration, and verification 
(a)Environmentally sound technology development, demonstration, and verification 
(1)Grant programNot later than 1 year after the date of the enactment of this Act, the Environmental Protection Agency, acting through the Office of Research and Development, in consultation with the Army Corps of Engineers, the administering agencies, and the Task Force, shall develop and begin administering a grant program to fund research, development, demonstration, and verification of environmentally sound cost-effective technologies and methods to control and eradicate aquatic invasive species. 
(2)PurposesProposals funded under this subsection shall— 
(A)seek to support Federal, State, or local officials’ ongoing efforts to control and eradicate aquatic invasive species in an environmentally sound manner; 
(B)increase the number of environmentally sound technologies or methods Federal, State, or local officials may use to control or eradicate aquatic invasive species; 
(C)provide for demonstration or dissemination of the technology or method to potential end-users; and 
(D)verify that any technology or method meets any appropriate criteria developed for effectiveness and environmental soundness by the Environmental Protection Agency. 
(3)PreferenceThe Administrator of the Environmental Protection Agency shall give preference to proposals that will likely meet any appropriate criteria developed for environmental soundness by the Environmental Protection Agency. 
(4)Merit reviewGrants shall be awarded under this subsection through a competitive, peer-reviewed process. 
(5)ReportNot later than 3 years after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall prepare and submit a report to Congress on the program conducted under this subsection. The report shall include findings and recommendations of the Administrator with regard to technologies and methods. 
(b)Ship pathway technology demonstration 
(1)Reauthorization of programSection 1301(e) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4741(e)) is amended by striking $2,500,000 and inserting $7,500,000 for each of the fiscal years 2006 through 2010. 
(2)Expansion of programSection 1104(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4714(b)) is amended— 
(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(B)by inserting after paragraph (3) the following new paragraph: 
 
(4)Additional purposesThe Secretary of the Interior and the Secretary of Commerce may also demonstrate and verify technologies under this subsection to monitor and control pathways of organism transport on ships other than through ballast water.. 
(3)Criteria and workshopSection 1104 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4714) is amended by adding at the end the following new subsections: 
 
(d)CriteriaWhen issuing grants under this section, the National Oceanic and Atmospheric Administration shall give preference to those technologies that will likely meet the criteria laid out in any testing protocol developed by the Environmental Protection Agency Office of Research and Development’s Environmental Technology Verification Program. 
(e)WorkshopThe National Oceanic and Atmospheric Administration shall hold an annual workshop of principal investigators funded under this section and researchers conducting research directly related to ship pathway technology development, for information exchange, and shall make the proceedings widely available to the public.. 
(c)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2006 through 2010 $2,500,000 for the Environmental Protection Agency to carry out subsection (a). 
9.Research to support the setting and implementation of ship pathway standards 
(a)Research programThe Coast Guard and the Environmental Protection Agency, in coordination with the National Oceanic and Atmospheric Administration, the Task Force, and other appropriate Federal agencies and academic researchers, shall develop a coordinated research program to support the promulgation and implementation of standards to prevent the introduction and spread of invasive species by ships that shall include— 
(1)characterizing physical, chemical, and biological harbor conditions relevant to ballast discharge into United States waters to inform the design and implementation of ship vector control technologies and practices; 
(2)developing testing protocols for determining the effectiveness of vector monitoring and control technologies and practices; 
(3)researching and demonstrating methods for mitigating the spread of invasive species by coastal voyages, including exploring the effectiveness of alternative exchange zones in the near coastal areas and other methods proposed to reduce transfers of organisms; 
(4)verifying the practical effectiveness of any type approval process to ensure that the process produces repeatable and accurate assessments of treatment effectiveness; and 
(5)evaluating the effectiveness and residual risk and environmental impacts associated with any standard set with respect to the ship pathway through experimental research. 
(b)Working groupNot later than 2 years after the issuance by the Coast Guard of any standard relating to the introduction by ships of invasive species, the Coast Guard shall convene a working group including the Environmental Protection Agency, the administering agencies, and other appropriate Federal and State agencies and academic researchers, to evaluate the effectiveness of that standard and accompanying implementation protocols. The duties of the working group shall, at a minimum, include— 
(1)reviewing the effectiveness of the standard in reducing the establishment of invasive species in aquatic ecosystems, taking into consideration the data collected under section 5; and 
(2)developing recommendations to the Coast Guard for the revision of such standard and type approval process to ensure effectiveness in reducing introductions and accurate shipboard monitoring of treatment performance that is simple and streamlined, which shall be made widely available to the public. 
(c)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2006 through 2010 $1,500,000 for the Coast Guard and $1,500,000 for the Environmental Protection Agency to carry out subsection (a). 
10.Research in systematics and taxonomy 
(a)In generalThe National Science Foundation shall establish a program to award grants to researchers at institutions of higher education and museums to carry out research programs in systematics and taxonomy. 
(b)GoalsThe goals of the program under this section are to— 
(1)encourage scientists to pursue careers in systematics and taxonomy to ensure a continuing knowledge base in these disciplines; 
(2)ensure that there will be adequate expertise in systematics and taxonomy to support Federal, State, and local needs to identify species; 
(3)develop this expertise throughout the United States with an emphasis on regional diversity; and 
(4)draw on existing expertise in systematics and taxonomy at institutions of higher education and museums to train the next generation of systematists and taxonomists. 
(c)CriteriaGrants shall be awarded under this section on a merit-reviewed competitive basis. Emphasis shall be placed on funding proposals in a diverse set of ecosystems and geographic locations, and, when applicable, integrated with the United States Long Term Ecological Research Network. Preference shall be given to proposals that will include student participation, and to institutions and museums that actively train students to become experts in taxonomy and systematics. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation for carrying out this section $2,500,000 for each of the fiscal years 2006 through 2010. 
11.State programs 
(a)PlanThe administering agencies, in cooperation with the appropriate State agencies, shall develop a plan to— 
(1)conduct a survey of methods States and Federal agencies are using to control or eradicate aquatic invasive species; 
(2)facilitate the exchange of information among States and Federal agencies on methods States or Federal agencies have found to be effective at controlling or eradicating aquatic invasive species and the costs of those methods; and 
(3)evaluate the cost-effectiveness of the various methods States and Federal agencies are using to control or eradicate aquatic invasive species. 
(b)ReportNot later than one year after the date of enactment of this Act, the administering agencies shall jointly transmit to the Congress the plan described in subsection (a) and the expected costs of carrying out the plan. 
 
